F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           JUL 12 2002
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 02-3196
                                                 (D.C. No. 02-CR-10066-WEB)
    AUGUSTINE AMEZOLA,                                     (D. Kan.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT *


Before HENRY, Circuit Judge, BRORBY, Senior Circuit Judge, and LUCERO,
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Augustine Amezola appeals the district court’s denial of release

pending trial. On July 9, 2002, defendant pled guilty to a superseding information

in the district court and was remanded to custody. Because defendant no longer

has a legally cognizable interest in the decision whether he should have been

released on bail pending trial, his appeal is moot. See Murphy v. Hunt, 455 U.S.
478, 481 (1982) (per curiam) (concluding that a defendant’s claim to pretrial bail

was moot once he was convicted).

      The appeal is DISMISSED as moot.



                                                   ENTERED FOR THE COURT
                                                   PER CURIAM




                                        -2-